 Case 1:19-cr-00242-ARR Document 24 Filed 01/19/20 Page 1 of 2 PageID #: 136




                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
MEB                                                  271 Cadman Plaza East
F. #2009R02175                                       Brooklyn, New York 11201


                                                     January 19, 2020


By Hand and ECF

The Honorable Allyne R. Ross
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Shazam Husain
                       Criminal Docket No. 19-242 (ARR)

Dear Judge Ross:

                On June 10, 2019, the defendant Shazam Husain (the “defendant”) pled guilty to a
single count information charging him with conspiracy to commit bank larceny, in violation of
Title 18, United States Code, Section 371, as part of a mortgage fraud scheme. A hearing to
determine restitution is currently set for Wednesday, January 22, 2020 at 2 p.m. The government
writes to inform the Court that after consultation with the case agent, communications with the
victim financial institutions, and meeting with the defendant’s counsel, the parties have reached
agreement regarding restitution. The government understands that the defendant therefore does
not seek a hearing regarding restitution. As set forth below, the parties will jointly ask Probation
to recommend, and respectfully request the Court to find, that the defendant owes $412,010.00 in
restitution to Countrywide, now Bank of America, and $244,000.00 to Wells Fargo.

               While the parties do not believe the government can demonstrate by a
preponderance the restitution owed for the properties currently set out in paragraph 19 of the
Presentence Investigation Report dated August 16, 2019 (the “PSR”), the parties agree that the
defendant owes restitution for three other properties involved in the conspiracy charged in the
information. Specifically, the parties agree that the government can show by more than a
preponderance of the evidence that the defendant owes $412,010.00 in restitution to Bank of
America for the following properties: (1) 2154 Hughes Ave., Bronx, NY 10457; and (2) 153-16
119th Ave., Jamaica, NY 11412. In addition, the parties agree that the government can show that

                                                 1
 Case 1:19-cr-00242-ARR Document 24 Filed 01/19/20 Page 2 of 2 PageID #: 137



the defendant owes $244,000.00 in restitution to Wells Fargo for the property located at 222-21
135th Ave., Springfield Gardens, NY 11413.

             Information regarding the properties for which the defendant owes restitution to
Bank of America and Wells Fargo are described in the chart below.

                               Loan
  Property      Funded       Amount                 Sold                            Financial
                                       Date Sold               Loss
  Addresss       Date         Sent to             Amount                           Institution
                             Abstract
    2154                    356,250.00 4/8/2015  162,240.00 194,010.00
   Hughes                                                                         Countrywide,
    Ave.,    11/21/2007                                                            (now Bank
 Bronx, NY                                                                        of America)
   10457
   153-16    10/30/2007 378,000.00 6/15/2015          160,000        218,000.00 Countrywide,
    119th                                                                        (now Bank
    Ave.,                                                                       of America)
  Jamaica,
 NY 11412
   222-21     1/9/2008 414,000.00 4/28/2010           170,000.00 244,000.00       Wells Fargo
    135th                                                                           Bank
    Ave.,
 Springfield
  Gardens,
 NY 11413

                 The government and the defendant will jointly request that the Probation
Department amend paragraphs 19, 26 and 80 of the PSR in accordance with the information set
forth in this letter.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/ Mark E. Bini
                                                    Mark E. Bini
                                                    Assistant U.S. Attorney
                                                    (718) 254-8761


cc:    Defense Counsel (by e-mail and ECF)
       United States Probation Officer Roberta Houlton (by e-mail)



                                               2
